Mr. Justice Smith delivered the opinion of the court. This suit was brought by the defendant in error to recover from plaintiff in error the balance claimed to be due on architect’s certificates for carpenter work on, a building at 2956 South State street. The cause was submitted to a jury, who returned a verdict for the plaintiff, and on a remittitur a judgment was entered for $191.99 against the defendant, here the plaintiff in error. It is urged that the verdict was clearly and manifestly against the preponderance of the evidence. There was a sharp conflict in the testimony, but on a consideration of the same we are unable to agree with the plaintiff in error. Other errors are assigned, but those well taken are unimportant and of such technical nature that we do not think the merits of the case were affected by said errors. There appearing no reversible error, the judgment is affirmed. Affirmed.